

	

		II

		109th CONGRESS

		1st Session

		S. 616

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2005

			Mr. Rockefeller (for

			 himself and Mrs. Hutchison) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To inform the American public and to protect children

		  from increasing depictions of indecent and gratuitous and excessive violent

		  material on television, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Indecent and Gratuitous and

			 Excessively Violent Programming Control Act of

			 2005.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Increasingly, parents, educators, and families are concerned

			 about the material that is broadcast on television and radio, and the effect

			 such material has on America’s children.

			

				(2)

				Television influences children’s perception of the values and

			 behavior that are common and acceptable in society.

			

				(3)

				Broadcast television, cable television, and video programming

			 are—

				

					(A)

					uniquely pervasive presences in the lives of all American

			 children; and

				

					(B)

					readily accessible to all American children.

				

				(4)

				85.1 percent of all American homes subscribe to multi-channel

			 video programming.

			

				(5)

				Complaints about indecent programming have grown exponentially in

			 the last five years.

			

				(6)

				In 2004, Americans filed over 1,000,000 complaints with the

			 Federal Communications Commission about indecent programming.

			

				(7)

				According to reports from the Parents Television Council,

			 indecent and violent video programming on cable television is pervasive.

			

				(8)

				Studies also show that parents are increasingly concerned.

			 According to the Kaiser Family Foundation, more than 4 out of 5 parents are

			 concerned that their children are being exposed to too much sex on

			 television.

			

				(9)

				Violent video programming influences children, as does, indecent

			 programming.

			

				(10)

				The American Association of Pediatrics, the American

			 Psychological Association, the American Medical Association, and the U.S.

			 Surgeon General have all documented the harm from watching excessive television

			 violence on children.

			

				(11)

				There is empirical evidence that children exposed to violent

			 video programming at a young age have a higher tendency to engage in violent

			 and aggressive behavior later in life than those children not so

			 exposed.

			

				(12)

				There is empirical evidence that children exposed to violent

			 video programming have a greater tendency to assume that acts of violence are

			 acceptable behavior and therefore to imitate such behavior.

			

				(13)

				There is empirical evidence that children exposed to violent

			 video programming have an increased fear of becoming a victim of violence,

			 resulting in increased self-protective behaviors and increased mistrust of

			 others.

			

				(14)

				There is a compelling governmental interest in limiting the

			 negative influences of violent video programming on children.

			

				(15)

				A significant amount of violent video programming that is readily

			 accessible to minors remains unrated specifically for violence and therefore

			 cannot be blocked solely on the basis of its violent content.

			

				(16)

				Age-based ratings that do not include content rating for violence

			 do not allow parents to block programming based solely on violent content

			 thereby rendering ineffective any technology-based blocking mechanism designed

			 to limit violent video programming.

			

				(17)

				Technology-based solutions, such as the V-chip, may be helpful in

			 protecting some children, but cannot achieve the compelling governmental

			 interest in protecting all children from violent video programming when parents

			 are only able to block programming that has, in fact, been rated for

			 violence.

			

				(18)

				Restricting the hours when violent video programming can be shown

			 to protect the interests of children whose parents are unavailable, unable to

			 supervise their children’s viewing behavior, do not have the benefit of

			 technology-based solutions, are unable to afford the costs of technology-based

			 solutions, or are unable to determine the content of those shows that are only

			 subject to age-based ratings.

			

				(19)

				After further study, pursuant to a rulemaking, the Federal

			 Communications Commission may conclude that content-based ratings and blocking

			 technology do not effectively protect children from the harm of violent video

			 programming.

			

				(20)

				If the Federal Communications Commission reaches the conclusion

			 described in paragraph (19), the channeling of violent video programming will

			 be the least restrictive means of limiting the exposure of children to the

			 harmful influences of violent video programming.

			

			3.

			Definitions

			As used in this Act:

			

				(1)

				Commission

				The term Commission means the Federal Communications

			 Commission.

			

				(2)

				Multichannel video programming distributor

				The term multichannel video programming distributor

			 has the same meaning given such term in section 602 of the

			 Communications Act of 1934 (47 U.S.C.

			 522).

			

				(3)

				Other programming service

				The term other programming service has the same

			 meaning given such term in section 602 of the Communications Act of 1934 (47 U.S.C.

			 522).

			

			4.

			Effectiveness of measures protecting children from indecent and

			 violent video programming

			

				(a)

				Assessment

				The Commission shall assess—

				

					(1)

					the technological and practical effectiveness of statutory and

			 regulatory measures that require television broadcast station licensees and

			 multichannel video programming distributors to rate and encode programming that

			 could be blocked by parents, including use of the technology required by the

			 Commission’s Report and Order, ET Docket 97–206, under section 303(x) of the

			 Communications Act of 1934 (47 U.S.C.

			 303(x)), in accomplishing their intended purposes;

				

					(2)

					(A)

						the prevalence of violent programming on television; and

					

						(B)

						the effectiveness of the current system for rating and encoding

			 violent television programming, including—

						

							(i)

							an assessment of consumer awareness of the current ratings

			 system; and

						

							(ii)

							an assessment of whether current ratings are self-administered or

			 performed by independent organizations; and

						

					(3)

					the technological and practical effectiveness of measures used by

			 multichannel video programming distributors to protect children from exposure

			 to—

					

						(A)

						indecent video programming; and

					

						(B)

						gratuitous and excessively violent video programming.

					

				(b)

				Reports

				Not later than 60 days after the date of enactment of this Act

			 and annually thereafter, the Commission shall report its findings from the

			 assessments made under subsection (a) to the Committee on Commerce, Science,

			 and Transportation of the United States Senate and the Committee on Energy and

			 Commerce of the United States House of Representatives.

			

				(c)

				Rulemaking proceeding

				

					(1)

					In general

					If the Commission determines, on the basis of an assessment under

			 subsection (a), that a measure described in subsection (a) is not effective in

			 protecting children from exposure to gratuitous and excessively violent video

			 programming on television broadcasts, or from exposure to indecent video

			 programming or gratuitous and excessively violent video programming carried by

			 multichannel video programming distributors, then the Commission shall initiate

			 and conclude (not later than 270 days after the date of that determination) a

			 rulemaking proceeding—

					

						(A)

						to prohibit television broadcast station licensees from

			 broadcasting gratuitous and excessively violent programming during the hours

			 when children are reasonably likely to comprise a substantial portion of the

			 audience if the Commission’s determination relates to measures applicable to

			 such broadcast television programming; or

					

						(B)

						to adopt measures to protect children from indecent video

			 programming, or gratuitous and excessively violent video programming, as the

			 case may be, carried by multichannel video programming distributors during the

			 hours when children are reasonably likely to comprise a substantial portion of

			 the audience if the Commission’s determination relates to measures applicable

			 to such multichannel video programming.

					

					(2)

					Exemptions

					The Commission may exempt from any prohibition or measure

			 promulgated under paragraph (1)—

					

						(A)

						video programming the broadcast or carriage of which does not

			 conflict with the objective of protecting children from access to—

						

							(i)

							indecent programming; or

						

							(ii)

							gratuitous and excessively violent video programming; and

						

						(B)

						premium and pay-per-view services.

					

				(d)

				Enforcement

				The forfeiture penalties established by section 503(b) of the

			 Communications Act of 1934 (47 U.S.C.

			 503(b)) shall apply to a violation of any regulation promulgated under

			 subsection (c) in the same manner as if it were a violation of a provision of

			 that Act subject to a forfeiture penalty under section 503 of that Act.

			

				(e)

				Definitions

				In this section:

				

					(1)

					Gratuitous and excessively violent video programming

					The Commission shall define the term gratuitous and

			 excessively violent video programming for purposes of this section. In

			 defining it, the Commission—

					

						(A)

						may include matter that is excessive or gratuitous violence

			 within the meaning of the 1992 Broadcast Standards for the Depiction of

			 Violence in Television Programs, December, 1992; and

					

						(B)

						shall take into account the findings set forth in section 551(a)

			 of the Telecommunications Act of 1996 (47 U.S.C. 303 note).

					

					(2)

					Hours when children are reasonably likely to comprise a

			 substantial portion of the audience

					The Commission shall define the term hours when children

			 are reasonably likely to comprise a substantial portion of the audience

			 for purposes of this section.

				

					(3)

					Indecent video programming

					The Commission shall define the term indecent video

			 programming for purposes of this section.

				

					(4)

					Television broadcast station licensee

					The term television broadcast station licensee means

			 the licensee or permittee of a television broadcast station licensed or

			 permitted by the Federal Communications Commission under title III of the

			 Communications Act of 1934 (47 U.S.C.

			 301 et seq.).

				

			5.

			Improved enforcement of indecency on broadcast

			 programming

			

				(a)

				In general

				Section 503(b)(2) of the Communications Act of 1934 (47 U.S.C.

			 503(b)(2)) is amended—

				

					(1)

					by redesignating subparagraphs (C) and (D) as subparagraphs (D)

			 and (E), respectively;

				

					(2)

					by inserting after subparagraph (B) the following new

			 subparagraph:

					

						

							(C)

							Notwithstanding subparagraph (A), if the violator is—

							

								(i)

								(I)

									a broadcast station licensee or permittee; or

								

									(II)

									an applicant for any broadcast license, permit, certificate, or

				other instrument or authorization issued by the Commission; and

								

								(ii)

								determined by the Commission under paragraph (1) to have

				broadcast obscene, indecent, or profane language or images,

							the

				amount of any forfeiture penalty determined under this subsection shall not

				exceed $500,000, with each utterance constituting a separate violation, except

				that the amount assessed a licensee or permitee for any number of violations in

				a given 24-hour time period shall not exceed a total of $3,000,000. In

				determining the amount of any forfeiture penalty under this subparagraph, the

				Commission, in addition to the elements identified in subparagraph (E), shall

				take into account the violator’s ability to pay, including such factors as the

				revenue and profits of the broadcast stations that aired the obscene, indecent,

				or profane language and the size of the markets in which these stations are

				located.;

				and

				

					(3)

					in subparagraph (D), as redesignated by paragraph (1), by

			 striking subparagraph (A) or (B) and inserting

			 subparagraph (A), (B), or (C).

				

				(b)

				Additional factors in indecency penalties; exception

				Section 503(b)(2) of the Communications Act of 1934 (47 U.S.C.

			 503(b)(2)), as amended by subsection (a) of this section, is amended by adding

			 at the end the following:

				

					

						(F)

						In the case of a violation in which the violator is determined

				by the Commission under paragraph (1) to have uttered obscene, indecent, or

				profane material, the Commission shall take into account, in addition to the

				matters described in subparagraph (E), the following factors with respect to

				the degree of culpability of the violator:

						

							(i)

							Whether the material uttered by the violator was live or

				recorded, scripted or unscripted.

						

							(ii)

							Whether the violator had a reasonable opportunity to review

				recorded or scripted programming or had a reasonable basis to believe live or

				unscripted programming would contain obscene, indecent, or profane

				material.

						

							(iii)

							If the violator originated live or unscripted programming,

				whether a time delay blocking mechanism was implemented for the

				programming.

						

							(iv)

							The size of the viewing or listening audience of the

				programming.

						

							(v)

							The size of the market.

						

							(vi)

							Whether the violation occurred during a children’s television

				program (as such term is used in the Children’s Television Programming Policy

				referenced in section 73.4050(c) of the Commission’s regulations (47 C.F.R.

				73.4050(c)) or during a television program rated TVY, TVY7, TVY7FV, or TVG

				under the TV Parental Guidelines as such ratings were approved by the

				Commission in implementation of section 551 of the Telecommunications Act of

				1996, Video Programming Ratings, Report and Order, CS Docket No. 97–55, 13

				F.C.C. Rcd. 8232 (1998)), and, with respect to a radio broadcast station

				licensee, permittee, or applicant, whether the target audience was primarily

				comprised of, or should reasonably have been expected to be primarily comprised

				of, children.

						

						(G)

						The Commission may double the amount of any forfeiture penalty

				if the Commission determines additional factors are present which are

				aggravating in nature, including—

						

							(i)

							whether the material uttered by the violator was recorded or

				scripted;

						

							(ii)

							whether the violator had a reasonable opportunity to review

				recorded or scripted programming or had a reasonable basis to believe live or

				unscripted programming would contain obscene, indecent, or profane

				material;

						

							(iii)

							whether the violator failed to block live or unscripted

				programming;

						

							(iv)

							whether the size of the viewing or listening audience of the

				programming was substantially larger than usual, such as a national or

				international championship sporting event or awards program; and

						

							(v)

							whether the violation occurred during a children’s television

				program (as defined in subparagraph (F)(vi)).

						

						(H)

						For purposes of this section, the Commission shall have the

				authority to impose a forfeiture penalty on any broadcast station (as defined

				in section 153), network station, nationally distributed superstation, or

				television network (as those terms are defined in section 339).

					.

			

				(c)

				Public hearings for violations of indecency

			 prohibitions

				Section 503 of the Communications

			 Act of 1934 (47 U.S.C. 503) is amended by adding at the end the

			 following new subsection:

				

					

						(c)

						Public hearings for violations of indecency

				prohibitions

						

							(1)

							In general

							In any proceeding initiated under this section in which the

				Commission issues a notice of apparent liability, but prior to its imposition

				of a forfeiture penalty, the Commission or designees of the Commission shall

				conduct public hearings or forums at the discretion of the Commission or its

				designees, at any time and place the Commission or its designees is able to

				secure facilities and witnesses, for the purpose of carrying out the duties of

				the Commission and to ascertain the concerns and interests of the affected

				viewing communities exposed to the broadcast.

						

							(2)

							Combined hearings

							If a broadcast results in the initiation of multiple

				proceedings and the issuance of multiple notices of apparent liability, but

				prior to the imposition of multiple forfeiture penalties, the Commission or its

				designee may combine the hearings required under paragraph (1).

						.

			

			6.

			Local broadcasting authority to preempt programming

			Part I of title III of the

			 Communications Act of 1934 (47 U.S.C.

			 301 et seq.) is amended by adding at the end the following:

			

				

					340.

					Local broadcasting authority to preempt programming deemed

				obscene or indecent

					

						(a)

						Local broadcaster ability to review programming in

				advance

						A broadcast station licensee or permittee that receives

				programming from a network organization, but that is not owned or controlled,

				or under common ownership or control with, such network organization, shall be

				given reasonable opportunity to review all recorded or scripted programming in

				advance.

					

						(b)

						Authority to preempt

						A broadcast station licensee or permittee described in

				subsection (a)—

						

							(1)

							may decide not to broadcast, or otherwise preempt, in whole or

				in part and without penalty, any programming that it reasonably believes

				depicts or describes—

							

								(A)

								obscene, indecent, profane, or gratuitous and excessively

				violent material; or

							

								(B)

								activities that would be patently offensive as measured by the

				community standards of the community in which they operate; and

							

							(2)

							shall notify, in advance, the network organization of any

				decision not to broadcast, or otherwise preempt, any programming under

				paragraph (1).

						

						(c)

						Exemption from penalty

						A broadcast station licensee or permittee described in

				subsection (a) shall not be subject to a forfeiture penalty under section

				503(b)(2) for the broadcast of a program found to be in violation of section

				503(b)(1), if the broadcast station licensee or permittee prior to such

				broadcast was—

						

							(1)

							required by a network organization to broadcast the program

				which was recorded or scripted, regardless of such broadcast station licensee

				or permittee’s decision not to broadcast, or otherwise preempt, the program

				under subsection (b);

						

							(2)

							not provided a reasonable opportunity to review the program;

				or

						

							(3)

							required to broadcast the program which was unscripted, live,

				or otherwise presented without a time delay blocking mechanism.

						

						(d)

						Limitation

						Nothing in this section shall preclude the imposition of a

				forfeiture penalty under section 503(b)(2) against a network organization or

				its owned and operated affiliate.

					

						(e)

						Definition

						The Commission shall by rule define the term network

				organization for purposes of this section.

					.

		

			7.

			Warnings based on content of programming

			Part I of title III of the

			 Communications Act of 1934 (47 U.S.C.

			 301 et seq.), as amended by section 6, is amended by adding at the end the

			 following:

			

				

					341.

					Warnings based on content of programming

					

						(a)

						In general

						Each television and radio broadcast licensee, multichannel

				video programming distributor, or other programming service shall provide a

				warning of the specific content of each recorded or scripted program it

				broadcasts.

					

						(b)

						Warning standards

						A warning provided under subsection (a) shall—

						

							(1)

							include information regarding the language content, sexual

				content, and violence content of the program to be broadcast or distributed;

				and

						

							(2)

							be broadcast or distributed so as—

							

								(A)

								to appear in both visible and audible form;

							

								(B)

								to appear full screen for 30 seconds at the beginning of the

				program, and every 30 minutes thereafter in the case of a program in excess of

				30 minutes in length; and

							

								(C)

								to advise viewers of their ability to block any such program,

				including programs containing gratuitous and excessively violent material,

				using V-chip technology to block display of programs with a common rating

				required under subsection (x) of section 303.

							

						(c)

						Review

						The Commission shall, from time to time, review the warnings on

				the content of broadcast programming required under this section for the

				purpose of assuring that such warnings meet the requirements of this

				section.

					

						(d)

						Definitions

						As used in this section, the terms multichannel video

				programming distributor and other programming service have

				the same meaning given such terms in section 602.

					

						(e)

						Limitation

						Nothing in this section shall be deemed or construed to

				relieve, preclude, or obviate the application of the ratings standards set

				forth in the TV Parental Guidelines (Video Programming Ratings, Report and

				Order, CS Docket No. 97–55, 13 F.C.C. Rcd. 8232 (1998)) as such voluntary

				ratings were established by the National Association of Broadcasters, the

				National Cable Television Association, and the Motion Picture Association of

				America and approved by the Commission in implementation of section 551.

					.

		

			8.

			Assessment of the effectiveness of voluntary rating

			 standards

			The Commission shall—

			

				(1)

				assess the effectiveness of measures designed to provide parents

			 with timely information about the rating of upcoming broadcast programming

			 under the TV Parental Guidelines (Video Programming Ratings, Report and Order,

			 CS Docket No. 97–55, 13 F.C.C. Rcd. 8232 (1998)) as such voluntary ratings were

			 established by the National Association of Broadcasters, the National Cable

			 Television Association, and the Motion Picture Association of America and

			 approved by the Commission in implementation of section 551 of the

			 Telecommunications Act of 1996;

			

				(2)

				assess the technical feasibility of developing ratings systems

			 from alternative sources; and

			

				(3)

				not later than 180 days after the date of enactment of this Act,

			 report its findings based on the assessment under paragraphs (1) and (2) to the

			 Committee on Commerce, Science, and Transportation of the United States Senate

			 and the Committee on Energy and Commerce of the United States House of

			 Representatives.

			

			9.

			Children’s programming requirements

			

				(a)

				Increase in amount of educational and informational programming

			 for children

				

					(1)

					In general

					Not later than 180 days after the date of the enactment of this

			 Act, the Commission shall promulgate regulations in accordance with section

			 102(a) of the Children’s Television Act of 1990 (47 U.S.C. 303a(a)), to require

			 that each television broadcast licensee broadcast not less than 6 hours of

			 programming specifically designed to serve the educational and informational

			 needs of children during hours when children are reasonably likely to comprise

			 a substantial portion of the audience.

				

					(2)

					Proportional increase for digital television

			 multicasts

					In response to the requirements of section 309(j)(14), the

			 Commission shall promulgate regulations in accordance with section 102(a) of

			 the Children’s Television Act of 1990 (47 U.S.C. 303a(a)), to require each

			 television broadcast licensee providing digital multicasts to provide an amount

			 of time to broadcast programming specifically designed to serve the educational

			 and informational needs of children during hours when children are reasonably

			 likely to comprise a substantial portion of the audience in the same ratio to

			 its total amount of time provided to such children’s programming on its main

			 stream under paragraph (1) bears to the total amount of time provided to all

			 programming during the hours when children are reasonably likely to comprise a

			 substantial portion of the audience.

				

				(b)

				Report

				The Commission shall amend its regulations to require each

			 television broadcast licensee to file, regularly, a report on how it met, for

			 the year in review, its obligations to serve the educational and informational

			 needs of children in accordance with section 102(a) of the Children’s

			 Television Act of 1990 (47 U.S.C. 303a(a)).

			

				(c)

				Website requirement

				The Commission shall amend its regulations to require each

			 television broadcast licensee for which there is a publicly accessible website

			 on the Internet—

				

					(1)

					to make its report available to the public on that website;

			 or

				

					(2)

					to provide a hyperlink on that website to the report on the

			 Commission’s website.

				

			10.

			Reinstatement of voluntary code of conduct

			

				(a)

				Voluntary industry code of conduct governing content of

			 broadcast programming

				It is the sense of the Congress that each television and radio

			 broadcast licensee, multichannel video programming distributor, or other

			 programming service should reinstitute or adopt, as the case may be, and

			 faithfully comply with, the provisions set forth in the Television Code

			 of the National Association of Broadcasters as adopted on December 6,

			 1951, with amendments thereafter, by the Television Board of the National

			 Association of Broadcasters, formerly known as the National Association of

			 Radio and Television Broadcasters.

			

				(b)

				Antitrust exemption

				

					(1)

					In general

					The antitrust laws as defined in subsection (a) of the first

			 section of the Clayton Act (15 U.S.C.

			 12) and the law of unfair competition under section 5 of the

			 Federal Trade Commission Act (15

			 U.S.C. 45) shall not apply to any joint discussion, consideration, review,

			 action, or agreement by or among television and radio broadcast licensees,

			 multichannel video programming distributors, or other programming services for

			 the purpose of, and limited to, developing and disseminating voluntary

			 guidelines designed to provide a code of conduct regarding the content of

			 broadcast programs.

				

					(2)

					Exception

					The exemption provided for in this subsection shall not apply to

			 any joint discussion, consideration, review, action, or agreement which results

			 in a boycott of any person, corporation, advertiser, or industry.

				

			11.

			Premium and pay-per-view channels exempt

			

				(a)

				In general

				Nothing in this Act shall be deemed or construed to apply to any

			 premium or pay-per-view service.

			

				(b)

				Definition

				For the purpose of this section, the term premium or

			 pay-per-view service shall mean any video programming provided by a

			 multichannel video programming distributor that is offered on a per channel or

			 per program basis.

			

